             Case 5:20-cv-01350 Document 1 Filed 11/20/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 KAYCE NIMMO,                                    §
                                                 §
        Plaintiff                                §
                                                 §
                                                 §
 vs.                                             §                  CIVIL ACTION 5:20-cv-1350
                                                 §
 HEAVY EQUIPMENT MOVERS &                        §
 INSTALLATION, LLC DBA HEMI                      §                 [removed from the 454th Judicial
 SYSTEMS,                                        §        District Court of Medina County, Texas]
                                                 §
        Defendant                                §

       DEFENDANT HEAVY EQUIPMENT MOVERS & INSTALLATION, LLC’S
                        NOTICE OF REMOVAL

       Defendant Heavy Equipment Movers & Installation, LLC (“HEMI”) files this Notice of

Removal, pursuant to 28 U.S.C. §§1332, 1441 and 1446, to remove an action filed against it in the

454th Judicial District Court of Medina County, Texas, to the United States District Court for the

Western District of Texas, San Antonio Division. In support of this removal, HEMI respectfully

shows this Court the following:

                          Brief Factual and Procedural Background

       1.      This case arises from Plaintiff’s discharge from Defendant’s employment on or

about June 29, 2019. Plaintiff alleges that she was retaliated against for filing a workman’s

compensation claim on or about June 10, 2019. See Ex. A. (Pl.’s Orig. Pet.).

       2.      Plaintiff filed this lawsuit October 8, 2020, and it has been assigned No. 20-10-

26717-CV in the state court. The suit alleges violation of Section 451.001 of the Texas Labor

Code (¶15-16). Defendant HEMI was served October 20, 2020 via its registered agent. There are

no co-defendants

                                                1
             Case 5:20-cv-01350 Document 1 Filed 11/20/20 Page 2 of 4




                                     Timeliness of Removal

       3.      Plaintiff filed suit October 8, 2020, and HEMI was served on October 20, 2020.

Pursuant to 28 U.S.C. §1446(b)(1), HEMI timely files this Notice of Removal within thirty (30)

days after service and receipt of Plaintiff’s Complaint.

                                      Grounds for Removal

       4.      Removal is proper because diversity subject-matter jurisdiction exists under 28

U.S.C. §1332(a)(I). Complete diversity of citizenship between all properly joined parties existed

at the time the underlying action was filed in state court (October 8, 2020) and at the time of this

removal (November 20, 2020). See 28 U.S.C. § 1441(b)(2).

       5.      Diversity of citizenship exists. The citizenship of a limited liability company is

determined by the citizenship of its members, and complete diversity of citizenship exists where

no defendant holds citizenship in the same state where any plaintiff holds citizenship. 28 U.S.C.

§1332(a); OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007). Upon information

and belief, Plaintiff is a citizen of Texas. Defendant HEMI is a resident of Georgia. There is

complete diversity between the parties.

       6.      The amount in controversy exceeds $75,000, exclusive of interest and costs.

Plaintiff’s petition seeks an amount in excess of $100,000 but less than $200,000 (Ex. A, ¶ 8). The

pled amount in controversy is in excess of $75,000, exclusive of interest and costs, thereby

satisfying 28 U.S.C. §1332(a).

                                             Consent

       7.       There is no codefendant in the case so no consent is necessary.

                                              Venue




                                                 2
             Case 5:20-cv-01350 Document 1 Filed 11/20/20 Page 3 of 4




       8.      Venue is proper in this Court under 28 U.S.C. §1441(a) because this district and

division embrace the place in which the removed state court action has been pending. Specifically,

the 454th Judicial District Court of Medina County, Texas, is geographically located within the

San Antonio Division of the United States District Court for the Western District of Texas.

                         Compliance with Procedural Requirements

       9.      Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings and orders in the

state court suit are attached to this Notice as Exhibit A, including the Petition, Citation, and

Affidavit of Service

       10.     HEMI will promptly file a notice of this removal with the clerk of the state court

where the suit has been pending.

       11.     HEMI will file a Disclosure Statement, pursuant to Federal Rule of Civil Procedure

7.1.

       12.     In the event this Court subsequently identifies a defect in this Notice of Removal,

HEMI respectfully requests this Court grant it leave to amend this Notice to cure the defect. By

filing this Notice of Removal, HEMI does not waive any legal defenses or objections to Plaintiff’s

Petition, but expressly reserves its right to raise any and all legal defenses or objections in

subsequent pleadings in this Court.

       13.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure as required under 28 U.S.C. §1446(a).

       In conclusion, HEMI represents that it has complied with the removal statutes set forth

above, and this case stands removed from 454th Judicial District Court of Medina County, Texas,

to the United States District Court for the Western District of Texas, San Antonio Division.




                                                3
                    Case 5:20-cv-01350 Document 1 Filed 11/20/20 Page 4 of 4




     Dated: November 20, 2020                                                   Respectfully submitted,




                                                                                _________________________
                                                                                Carl ‘ Bo’ Dawson
                                                                                SBN 05599100
                                                                                Southern District Number 16860
                                                                                Ryan & Dawson
                                                                                770 South Post Oak Ln., Ste. 600
                                                                                Houston, Texas 77056
                                                                                Tel: (713) 960-1555
                                                                                Fax: (713) 960-8491
                                                                                email: cdawson@rdlaw.com

                                                                                ATTORNEYS FOR DEFENDANT
                                                                                HEAVY EQUIPMENT MOVERS &
                                                                                INSTALLATION, LLC


                                                 CERTIFICATE OF SERVICE

       I , Carl Dawson, do hereby certify that service of was served upon all other parties by
sending said documents via ECF and by Texas E-Serve on November 20, 2020 to:

           Javier Espinoza
           Texas Bar No. 24036534
           javier@espinozafirm.com
           Steven Sachs
           Texas Bar No. 24074995
           steven@espinozafirm.com
           Espinoza Law Firm, PLLC
           10202 Heritage Blvd.
           San Antonio, Texas 78216




                                                                                _________________________
                                                                                Carl R. Dawson


S:\Shared Folders\AI Systems\Nimmo Kayce\Pleadings Motions\HEMI - 2020-11-20 - Notice of Removal.docx




                                                                          4
